Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 and 17 objected to because of the following informalities:  
Regrading claim 1, the phrase “said cup” must be changed to “said filter holder cup”.
Regrading claim 2, the phrase “said cup” must be changed to “said filter holder cup”.
Regrading claim 17, the phrase “A coffee machine having a device according to claim 1” must be changed to “A coffee machine having the device (2) according to claim 1”.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Goeltenboth (US20140356502A1).

Regarding claim 1, Goeltenboth discloses a device (figs.1: (10)) for the preparation of a dose of ground coffee powder (figs.1-4: (16)) (abstract, paragraphs 0041-0042), comprising: 
a filter holder cup (figs.1-4: (11)) having a filter (figs.3-4: (17)) for the introduction and collection of said dose of ground coffee powder, 
an attaching support (fig.1: (12)) to which said cup (figs.1-4: (11)) is separably attached, 
a grinder (fig.1: (19)) for coffee beans comprising a slide (fig.1: (23)) for dispensing ground coffee having an outlet (fig.1: the outlet of the chute (23) above the element (11)) positioned above said filter (fig.4: (17)) of said cup (figs.1-4: (11)) (paragraphs 0044), 
a pressing piston (figs.1-7: (33)) of said dose of ground coffee powder present in said cup (figs.1-4: (11)) (paragraphs 0045), and 
a lifting mechanism (fig.7: (45)) of said pressing piston in a position above said outlet of said slide (fig.1: (23)) (paragraph 0055).  

Regarding claim 2, Goeltenboth discloses wherein lifting mechanism (fig.7: (45)) reversibly activates said piston (figs.1-7: (33)) between a pressing position, 
wherein said piston (fig.2: (33)) is internal to said cup (fig.2: (11)), and 
said position above said outlet ((fig.1: the outlet of the chute (23) above the element (11)) of said slide (fig.1: (23)) (paragraph 0045).  

Regarding claim 3, Goeltenboth discloses a guide (fig.7: (43)) for the vertical translation of said pressing piston (fig.7: (33)) (paragraph 0055).  

Regarding claim 4, Goeltenboth discloses wherein said pressing piston (fig.7: (33)) is rigidly supported by a vertical stem (fig.7: (42)) which extends above said pressing piston (fig.7: (33)) (paragraph 0055).  

Regarding claim 5, Goeltenboth discloses further comprising pressing force adjustment means (paragraph 0056: the user can vary the applied pressure).  

Regarding claim 6, Goeltenboth discloses said pressing piston and said filter exhibit a circular conjugated shape (paragraphs 0016 and 0042; figs.1-7: the filter (11) has a circular shape, so the pressing (33) must having a circular shape to be tamped to the filter (11)). 

Regarding claim 7, Goeltenboth discloses said lifting mechanism (fig.7: (45)) comprises a rotating control element (fig.7: (45)) and a transmission (fig.7: (46)) which transforms the rotation of said control element in a vertical translation of said pressing piston (paragraph 0055).  

Regarding claim 17, Goeltenboth discloses A coffee machine (1) having a device (2) according to claim 1 (abstract). 

Regarding claim 18, Goeltenboth discloses further comprising a modular construction composed of structurally independent modules one of which being formed by said device (2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goeltenboth (US20140356502A1) in view of Lin (CN201067340Y attached NPL, English Machine translation).
Regarding claim 8, Goeltenboth does not disclose wherein said transmission comprises a gear.  
Lin teaches a device for the preparation of a dose of ground coffee powder (paragraphs 18, 225-249) comprising: 
a cup (fisg.5 and 10: (19)) for the introduction and collection of said dose of ground coffee powder, 
a grinder (fig.10: (2) and (5)) for coffee beans comprising a slide (fig.10: (9)) for dispensing ground coffee having an outlet positioned above said cup (figs.5 and 10: (19)), 
a pressing piston (figs.5 and 10: (17)) of said dose of ground coffee powder present in said cup (fig.10: (19)), and 
a moving mechanism (fig.5: (26)) of said pressing piston (figs.5 and 10: (19)) in a position outside said outlet of said slide (fig.10: (9));
wherein said moving mechanism (fig.5: (26)) reversibly activates said piston (figs.5 and 10: (19)) between a pressing position, 
wherein said piston (figs.5 and 10: (19)) is internal to said cup (figs.5 and 10: (19)), and said position outside said outlet of said slide (fig.10: (9));
wherein said moving mechanism (fig.5: (26)) comprises a rotating control element (figs.5 and 8: (26)) and a transmission (figs.5 and 8: the rack that attached to the gear (20)) which transforms the rotation of said control element to said pressing piston (figs.5 and 10: (19));
wherein said transmission comprises a gear (figs.5 and 8: the rack that attached to the gear (20)).
Both of the prior arts Goeltenboth and Lin are related to a coffee machine;
Further, the prior art of Goeltenboth disclose that the piston can be operated by any driving mechanism (paragraphs 11, 0048 and 0055);
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving mechanism of the coffee machine of Goeltenboth by the driving mechanism as taught by Lin, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Lin teaches said gear comprises a rack figs.5 and 8: the rack that attached to the gear (20)) solidly constrained to a stem (figs.5, 8 and 10: the stem of the element (17)) and an arch cogwheel (figs.5 and 8: the gear (20), arc is one of the portions of a circle, it is basically a part of the circumference of a circle) supported by a mechanical axis connected to said control element (figs.5 and 8: the shaft of the motor (26)).  
Further, regarding the limitations of “the vertical rack and horizontal axis”, this limitation is depending on the ordination of the piston and the gear which depends on the design of the machine
Therefore, modifying the driving mechanism of the coffee machine of Goeltenboth by the driving mechanism teaches said gear comprises a vertical rack solidly constrained to a vertical stem and an arch of a cogwheel supported by a horizontal mechanical axis connected to said control element. 

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goeltenboth (US20140356502A1) in view of Lin (CN201067340Y attached NPL, English Machine translation) as applied to claim 9 above, and further in view of Hoare (US20130167729A1).
Regrading claim 10, Goeltenboth in view of Lin does not disclose said adjustment means comprise an elastic clutch which connects two elements of pressing mechanism to each other.  

Hoare teaches a device for the preparation of a dose of ground coffee powder (abstract and paragraph 0023), comprising: 
a filter holder cup having a filter (fig.1: (19)) for the introduction and collection of said dose of ground coffee powder, 
an attaching support (fig.1: (17)) to which said cup (fig.1: (19)) is separably attached, 
a grinder (fig.1: (20)) for coffee beans comprising a slide (fig.1: (21)) for dispensing ground coffee having an outlet (fig.1: the outlet of the chute (21) above the element (19)) positioned above said filter of said cup (fig.1: (19)) (paragraphs 0024), 
a pressing piston (fig.1: (16)) of said dose of ground coffee powder present in said cup (fig.1: (19)) (paragraphs 0027), and 
a lifting mechanism (fig.1: (12)) for reversibly activates said piston between a pressing position and non-pressing position;
said adjustment means comprise an elastic clutch (fig.1: (25)) which connects two elements of pressing mechanism to each other (fig.1: the spring (25) is connected between elements (13) and (23)) (paragraphs 002-0030).
Both of the prior arts Goeltenboth and Hoare are related to a coffee machine

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the driving mechanism  of the coffee machine of Goeltenboth in view of Lie to have the spring and the gear shaft (13) as taught by Hoare thereby having said adjustment means comprise an elastic clutch which connects two elements of pressing mechanism to each other (the two elements are the control unit and the cogwheel  of Lie), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  M


Regarding claim 11, modifying the driving mechanism of the coffee machine of Goeltenboth in view of Lie to have the spring and the gear shaft (13) as taught by Hoare is resulted to have said adjustment means comprise an elastic clutch which connects two elements of pressing mechanism to each other (the two elements are the control unit and the cogwheel of Lie).

Therefore, modifying Goeltenboth in view of Lie Hoare teaches said elastic clutch connects said control element to said transmission.

Regarding claim 12, Hoare teaches said elastic clutch comprises a torsion spring (figs.1 and 3: (25)).  

Regarding claim 13, modifying the driving mechanism of the coffee machine of Goeltenboth in view of Lie to have the spring and the gear shaft (13) as taught by Hoare is resulted to have said adjustment means comprise an elastic clutch which connects two elements of pressing mechanism to each other (the two elements are the control unit and the cogwheel of Lie).

Therefore, modifying Goeltenboth in view of Lie Hoare teaches said elastic clutch connects said control element to said arch of a cogwheel.

Regrading claim 14, Goeltenboth discloses said control element is a manual lever or a knob (paragraphs 11, 0048 and 0055).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goeltenboth (US20140356502A1) in view of Lin (CN201067340Y attached NPL, English Machine translation) and Hoare (US20130167729A1) as applied to claim 10 above, and further in view of NPL Measurement of Force and Torque “MFT” dated 03/02/2009.

Regrading claim 15, Goeltenboth in view of Lin and Hoare does not discloses an indicator of a pressing force is provided which identifies the current configuration of said clutch.  
“MFT teaches an indicator of a pressing force is provided which identifies the current configuration of a spring (fig.ill. 20-4 and page 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the the coffee machine of Goeltenboth in view of Lin and Hoare to have an indicator of a pressing force is provided which identifies the current configuration of said clutch as taught by MFT in order to gives tourqer indication (MTF: page 7).
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoare (US20130167729A1) in view of Goeltenboth (US20140356502A1).
Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hoare (US20130167729A1).

Regarding claim 1, Hoare discloses a device for the preparation of a dose of ground coffee powder (abstract and paragraph 0023), comprising: 
a filter holder cup having a filter (fig.1: (19)) for the introduction and collection of said dose of ground coffee powder, 
an attaching support (fig.1: (17)) to which said cup (fig.1: (19)) is separably attached, 
a grinder (fig.1: (20)) for coffee beans comprising a slide (fig.1: (21)) for dispensing ground coffee having an outlet (fig.1: the outlet of the chute (21) above the element (19)) positioned above said filter of said cup (fig.1: (19)) (paragraphs 0024), 
a pressing piston (fig.1: (16)) of said dose of ground coffee powder present in said cup (fig.1: (19)) (paragraphs 0027), and 
a lifting mechanism (fig.1: (12)) for reversibly activates said piston between a pressing position and non-pressing position.

Hoare does not disclose a position above said outlet of said slide.

Goeltenboth teaches a device (figs.1: (10)) for the preparation of a dose of ground coffee powder (figs.1-4: (16)) (abstract, paragraphs 0041-0042), comprising: 
a filter holder cup (figs.1-4: (11)) having a filter (figs.3-4: (17)) for the introduction and collection of said dose of ground coffee powder, 
an attaching support (fig.1: (12)) to which said cup (figs.1-4: (11)) is separably attached, 
a grinder (fig.1: (19)) for coffee beans comprising a slide (fig.1: (23)) for dispensing ground coffee having an outlet (fig.1: the outlet of the chute (23) above the element (11)) positioned above said filter (fig.4: (17)) of said cup (figs.1-4: (11)) (paragraphs 0044), 
a pressing piston (figs.1-7: (33)) of said dose of ground coffee powder present in said cup (figs.1-4: (11)) (paragraphs 0045), and 
a lifting mechanism (fig.7: (45)) of said pressing piston in a position above said outlet of said slide (fig.1: (23)) (paragraph 0055).  
 Both of the prior arts Hoare and Goeltenboth are related to a coffee machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the piston and the chute of the coffee machine of Hoare by the arrangement of the piston and the chute as taught by Goeltenboth thereby having said pressing piston in a position above said outlet of said slide, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 2, Goeltenboth teaches wherein lifting mechanism (fig.7: (45)) reversibly activates said piston (figs.1-7: (33)) between a pressing position, 
wherein said piston (fig.2: (33)) is internal to said cup (fig.2: (11)), and 
said position above said outlet ((fig.1: the outlet of the chute (23) above the element (11)) of said slide (fig.1: (23)) (paragraph 0045).  

Regarding claim 3, Hoare discloses a guide for the vertical translation of said pressing piston (fig.1: the guide (24of the vertical shaft (14) of the element (16)) (paragraphs0026 and 0029).  

Regarding claim 4, Hoare discloses wherein said pressing piston (fig.1: (16)) is rigidly supported by a vertical stem (fig.1: (14)) which extends above said pressing piston (fig.7: (33)) (paragraph 0026).  

Regarding claim 5, Hoare discloses further comprising pressing force adjustment means (paragraph 0026 and fig.1: (254)).  

Regarding claim 6, Hoare discloses said pressing piston and said filter exhibit a circular conjugated shape (paragraphs 0024: the filter (19) has diameter, so the pressing must have a circular shape to be tamped to filter)

Regarding claim 7, Hoare discloses said lifting mechanism (fig.1: (12)) comprises a rotating control element (fig.1: (11)) and a transmission (fig.1: (13)) which transforms the rotation of said control element in a vertical translation of said pressing piston (paragraph 0027).  

Regarding claim 8, Hoare discloses wherein said transmission comprises a gear (fig.1: (13)).  

Regarding claim 16, Hoare discloses wherein selection of the dose of ground coffee powder is independent of a selection of the pressing force (fig.1: the grinder (20) and chute (21) are separated from gear train assembly (12)).  

 	Regarding claim 17, Hoare discloses a coffee machine (fig.1: (10)) having a device (fig.1: (12) and (20)) according to claim 1.

Regarding claim 18, Hoare discloses further comprising a modular construction composed of structurally independent modules, one of which being formed by said device (fig.1: the grinder (20) and chute (21) are separated from gear train assembly (12)). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoare (US20130167729A1) in view of Goeltenboth (US20140356502A1) as applied to claim 8 above, and further in view of Lin (CN201067340Y attached NPL, English Machine translation).
Regarding claim 9, Hoare in view of Goeltenboth does not disclose said gear comprises a vertical rack solidly constrained to a vertical stem and an arch of a cogwheel supported by a horizontal mechanical axis connected to said control element.

Lin teaches a device for the preparation of a dose of ground coffee powder (paragraphs 18, 225-249) comprising: 
a cup (fisg.5 and 10: (19)) for the introduction and collection of said dose of ground coffee powder, 
a grinder (fig.10: (2) and (5)) for coffee beans comprising a slide (fig.10: (9)) for dispensing ground coffee having an outlet positioned above said cup (figs.5 and 10: (19)), 
a pressing piston (figs.5 and 10: (17)) of said dose of ground coffee powder present in said cup (fig.10: (19)), and 
a moving mechanism (fig.5: (26)) of said pressing piston (figs.5 and 10: (19)) in a position outside said outlet of said slide (fig.10: (9));
wherein said moving mechanism (fig.5: (26)) reversibly activates said piston (figs.5 and 10: (19)) between a pressing position, 
wherein said piston (figs.5 and 10: (19)) is internal to said cup (figs.5 and 10: (19)), and said position outside said outlet of said slide (fig.10: (9));
wherein said moving mechanism comprises a rotating control element (figs.5 and 8: 26)) and a transmission (figs.5 and 8: the rack that attached to the gear (20)) which transforms the rotation of said control element to said pressing piston (figs.5 and 10: (19));
wherein said transmission comprises a gear (figs.5 and 8: the rack that attached to the gear (20));
said gear comprises a rack figs.5 and 8: the rack that attached to the gear (20)) solidly constrained to a stem (figs.5, 8 and 10: the stem of the element (17)) and an arch cogwheel (figs.5 and 8: the gear (20), arc is one of the portions of a circle, it is basically a part of the circumference of a circle) supported by a mechanical axis connected to said control element (figs.5 and 8: the axis of the element (26)).

Both of the prior arts Hoare and Lin are related to a coffee machine;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of the gear and control unit of  the coffee machine of Hoare by the configuration of gear and control unit as taught by Lin thereby having said gear comprises a vertical rack solidly constrained to a vertical stem and an arch of a cogwheel supported by a horizontal mechanical axis connected to said control element, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 10, Hoare discloses said adjustment means comprise an elastic clutch (fig.1: (25)) which connects two elements of pressing mechanism to each other (fig.1: the spring (25) is connected between elements (13) and (23)) (paragraphs 002-0030).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725